                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


CATHERINE YANG WANG ANDERSON,


                       Plaintiff,                                     4:17CV3073


        vs.
                                                                        ORDER
THE STATE OF NEBRASKA, COUNTY OF
DOUGLAS, NEBRASKA DEPARTMENT OF
HEALTH    AND    HUMAN    SERVICES,
NEBRASKA FAMILIES COLLABORATIVE,
MARK GENTILE, BRENDA WHEELER,
CHAD A. MILLER, JENNIFER WHITE,
DEANNA "NINA&QUOT SHELLER, SARA
SMITH, EVAN WINANS, NICOLE PAUL,
ANNA RICHARDSON, DAVID NEWELL,
ANNE PETZEL, JENNIFER RICHEY, CARLA
HEATHERSHAW-RISKO,        PAPILLION
LAVISTA    COMMUNITY       SCHOOLS,
CHRISTIAN    HERITAGE    CHILDREN'S
HOME, JOHN DOES 1-15, DANIEL LITTLE,
PROJECT HARMONY, LISA A. JOHNSON,
SUZANNE HANEY, M.D.; and MELISSA
NANCE,,


                       Defendants.


       On September 5, 2019, several parties, including Plaintiff, filed motions seeking an
extension of time to file Rule 26 disclosures. (Filing No. 593.) These motions were granted, and
the deadline was extended to September 19, 2019. (Filing No. 594.) On September 19, 2019,
Plaintiff filed another motion requesting an extension of time to provide Rule 26 disclosures.
(Filing No. 598.) The Court granted Plaintiff’s request in the Final Progression Order. (Filing No.
602.) The Court gave Plaintiff until October 24, 2019 to serve her Rule 26 disclosures. On October
28, 2019, the Court granted Plaintiff’s request for an extension of time to provide Rule 26
disclosures and extended the deadline to November 27, 2019. (Filing No. 606.) On December 18,
2019, Defendants filed a motion to compel (Filing No. 621) Plaintiff to serve Rule 26 disclosures.
On December 23, 2019, the Court granted Defendants’ motion to compel and ordered Plaintiff to
provide Rule 26 disclosures no later than December 30, 2019. (Filing No. 622.) On January 3,
2020, Defendants filed a Motion to Show Cause (Filing No. 624) stating Plaintiff had failed to
provide Rule 26 disclosures as ordered by the Court. Defendants also claimed Plaintiff had not
responded to Defendants’ written discovery.

        On January 6, 2020, this Court entered an order directing Plaintiff to show cause why she
had not: (1) complied with the Federal Rules of Civil Procedure and Court rules; (2) complied with
the orders of this Court; and (3) responded to written discovery. (Filing No. 626.) On January 22,
2020, Plaintiff filed a response to the show cause order. (Filing No. 631.) Plaintiff contends that
she did, in fact, submit Rule 26 disclosures by the deadline. She also claims she has been searching
for an attorney to represent her and was not aware that she needed to request an extension of time
to respond to written discovery.1 Plaintiff requests that she be given a 30-day extension of her
deadline to respond to written discovery.

        Having considered the matter,

        IT IS ORDERED that Plaintiff shall respond to Defendants’ written discovery and provide
supplemental Rule 26 disclosures in full compliance with the Federal Rules of Civil Procedure by
February 7, 2020. Failure to comply with this Order will result in a recommendation that this
case be dismissed. Plaintiff is advised that no extensions of this deadline will be given without a
substantial showing of good cause. If Plaintiff fails to comply with this Order, Defendants shall
immediately notify the Court.

        Dated this 24th day of January, 2020.

                                                           BY THE COURT:

                                                           s/ Susan M. Bazis
                                                           United States Magistrate Judge

1
  Plaintiff was, however, clearly aware she needed to file motions to obtain additional time to provide Rule 26
disclosures.

                                                      2
